                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                     4:17-CR-5-FL-1

 UNITED STATES OF AMERICA                        )
                                                 )
                v.                               )                     ORDER
                                                 )
 SANJAY KUMAR,                                   )
                                                 )
                Defendant.                       )


       The court has today delivered to the Clerk’s office in Raleigh for pick-up by defense

counsel at her convenience all paper documents submitted to it by defense counsel for in camera

review pursuant to the court’s 2 October 2019 Order (D.E. 408), except for 14 paper documents

being withheld for further review. Sequentially numbered orange sheets have been inserted in the

boxes containing the paper documents submitted indicating the location where each withheld

document was found.

       On Thursday, 24 October 2019, the North Carolina Department of Health and Human

Services (“NCDHHS”) filed a response (D.E. 417) to the court’s 2 October 2019 Order to bring to

the court’s attention that documents produced by it to defendant during the discovery phase of this

case are considered privileged and confidential pursuant to N.C. Gen. Stat. § 90-113.74. None of

the paper documents being made available for pick-up today are documents that were produced by

the NCDHHS subject to N.C. Gen. Stat. § 90-113.74.

       Nonetheless, any paper document that is today being made available for pick-up that

contains or discusses the content of the discovery provided to defendant from the government

remains subject to the Protective Order (D.E. 21) entered by the court on 1 February 2017.

Specifically, defendant is reminded that
       [c]ounsel for the Defendant (“counsel”), and anyone else directly or indirectly
       receiving this discovery from the Government, shall not copy, disclose, or
       otherwise make available any documents in this case or information from those
       documents to any person who is not: (a) an attorney or staff member of counsel’s
       office who is then working on this case; (b) a person otherwise employed or
       contracted by counsel’s office to work on this case; or (c) a Defendant.

Protective Ord. ¶ 1. The persons to whom defendant “shall not copy, disclose, or otherwise make

available any documents [produced by the government] in this case or information from those

documents” include but are not limited to any attorney representing defendant in any matter other

than this case. Such attorneys include, but are not necessarily limited to, Attorney Brian Z. Taylor,

who the court is informed represents defendant in a civil case, as discussed in the court’s 2 October

2019 Order.

       The Clerk is DIRECTED to serve a copy of this Order on Attorney Taylor by telefax (252-

637-7548) and/or email (Btaylor@whiteandallen.com) as soon as practicable.

       This 28th day of October 2019.



                                                      _________________________
                                                      James E. Gates
                                                      United States Magistrate Judge




                                                 2
